Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (8,246,122) in view of Nimura (JP2009286289).  Yamamoto discloses (claim 1) a control method of a brake system comprising a reservoir 26 in which oil is stored, wherein the control method includes detecting a first level MIN of a liquid level of oil stored in the reservoir, detecting a second level FL of the liquid level of oil stored in the reservoir, determining a decrease trend of an oil amount stored in the reservoir when the second level FL is detected, and limiting at least one additional function (enters failsafe mode) based on the decrease trend of the oil amount, wherein (claim 2) the limiting the at least one additional function comprises determining one of at least one additional function causing a change in a required liquid amount as a limiting function (normal control mode) based on the decrease trend of the oil amount and limiting the determined limiting function (enters failsafe mode) (col. 12, lines 17-25), and (claim 3) the limiting the at least one additional function comprises limiting at least one automatic .
Nimura teaches for a control method of a brake system comprising a reservoir 26 in which oil is stored, wherein the control method includes detecting a first level of a liquid level (above Ls) of oil stored in the reservoir 26 and detecting a second level (below Ls) of the liquid level of oil stored in the reservoir 26 and that a decrease trend of an oil amount stored in the reservoir is determined based on a time point when the first level is detected and a time point when the second level is detected (Figure 3) for the purposes of detecting a leak in the brake system. See Nimura translation paragraphs [0043] – [0051].
Since Yamamoto and Nimura are both in the same field of endeavor the purpose disclosed by Nimura would have been recognized in the pertinent art of Yamamoto.  It would have been obvious at a time before the invention was effectively filed to a person having ordinary skill in the art to modify the control method of Yamamoto such that the decrease trend of an oil amount stored in the reservoir is determined based on a time point when the first level is detected and a time point when the second level is detected for the purposes of detecting a leak in the brake system.
Claims 10, 11, 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (8,246,122) in view of Nimura (JP2009286289) and Kim (9,616,871).  Yamamoto in view of Nimura discloses all of the claimed subject matter as stated above further comprising (claim 14) blocking a circuit in which a leak occurs (col. 12, lines 46-52) when the second level is detected (leak suppressing mode, col. 12, lines 36-45). Yamamoto does not .
Kim teaches for a control method of a brake system comprising a reservoir 100 in which oil is stored and that there is (claims 10 and 17) a hydraulic pressure supply device configured to generate hydraulic pressure by moving a piston 22 using a rotational force of a motor 52 and supply the generated hydraulic pressure to a wheel cylinder (31-34) provided on each of wheels, a hydraulic control device (valves 81-88) configured to transfer the hydraulic pressure discharged from the hydraulic pressure supply device to the wheel cylinder provided on each of the wheels; driving the motor 52 to move the piston within a stroke range of the piston, and (claim 11) the driving the motor 52 comprises controlling at least one of a speed or a rotation amount of the motor so that the piston 22 moves within the stroke range, and (claim 13) controlling at least one of a maximum pressure, a pressurization method and a speed of the motor 52 (col. 4, lines 8 – 20) for the purposes of electrically controlling the brake system.
Since Yamamoto, Nimura, and Kim are all in the same field of endeavor the purpose disclosed by Nimura above and Kim would have been recognized in the pertinent art of Yamamoto.  It would have been obvious at a time before the invention was effectively filed to a 

Prior Art
	Prior art made of record but not relied upon is considered pertinent to applicant's disclosure for showing other electrically controlled vehicle brake systems with reservoirs.

Allowable Subject Matter
Claims 4-9, 12, and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The improvement comprises (claims 4, 12, and 15) determining a boosting possible time based on the decrease trend of the oil amount in the 

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745
March 12, 2022